People v Pohl (2019 NY Slip Op 00815)





People v Pohl


2019 NY Slip Op 00815


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019

PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ. (Filed Feb. 1, 2019.) 


MOTION NO. (481/18) KA 13-00469.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vBENJAMIN D. POHL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.